DETAILED ACTION
Claims 1-36 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not sufficiently descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The examiner recommends
--Apparatus And Method For Injecting Spin Echo Micro-Operations In A Quantum Processor--.
The abstract of the disclosure, being a substantial duplicate of claim 1, is objected to for similar reasons claim 1 is objected to below.  In addition, please reword in narrative form.  Correction is required.  See MPEP § 608.01(b).
Note that a replacement abstract must be submitted on a separate sheet (apart from any other amendments), as required by 37 CFR 1.52(b)(4) and 37 CFR 1.72(b).  Also see MPEP 714(II)(B), 5th paragraph.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
In paragraphs [0019], [0020], [0022], [0071], and [0087], replace all ten instances of “qbits” and ”Qbits” with --qubits-- and --Qubits--, respectively.  This ensures 
Each of paragraphs [0025], [0027]-[0029], and [0031] makes reference to “FIG.1”, in some cases multiple times.  However, there is no FIG.1, only FIGs.1A-F.  Please refer to the appropriate FIG.
In paragraph [0049], line 3, replace “Generators” with --Generator--.
In paragraphs [0069], [00124]-[00125], [00136]-[00137], and [00148]-[00149], it is recommended that applicant replace each of the seven instances of “two qubit instruction” with --two-qubit instruction-- (i.e., insert hyphen between “two” and “qubit”).  This is grammatically appropriate since “two-qubit” is a compound adjective that describes the instruction.
In paragraph [0070], first sentence, applicant states that the CTPG includes an A-to-D converter.  Is this correct, or should it instead be D-to-A converter?  From paragraph [0044], it seems the CTPG and AWG include D-to-A converters.  An A-to-D converter only seems to be used when taking a qubit measurement using an MDU (not a CTPG).
In paragraph [0071], line 6, replace “is possible” with --if possible--.
In paragraphs [0076] and [0081], replace all three instances of “two qubit operations” with --two-qubit operations (insert hyphen after “two”).  This makes it more clear that applicant is not referring to two operations, but to operations that operate on two qubits.
Insert a period at the end of paragraph [00111].


Drawings
FIGs.1A, 2, and 6A-6B are objected to for failing to comply with 37 CFR 1.84(p)(3), which states that "Numbers, letters, and reference characters…should not be placed in the drawing so as to interfere with its comprehension.  Therefore, they should not cross or mingle with the lines."  Specifically:
In FIG.1A, the two bottom instances of “102” are partially obscured by lines.
In FIG.2, the arrow from 201A partially obscures text in box 201B.
In FIG.6A, the short arrow going through the CNOT instruction obscures some text.
In FIG.6B, the long arrow obscures text.
FIG.1A-F, 5A, 5B, and 6A are objected to for failing to comply with 37 CFR 1.84(a)(1) and 37 CFR 1.84(l), which requires the drawings be in black, and that all drawings be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, solid black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  The drawings are pixelated because applicant did not use black (RGB = 000), even if the drawings appear black to the naked eye, and/or because the drawings are blurry.  Though this could not be confirmed by the examiner because the PDF file is not available in EFS, the examiner has noticed pixelation resulting from these characteristics.  When black is not used, the dithering used to convert applicant's grayscale 
FIGs.3, 8, 10, and 12 are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 321 has been used to designate both shared registers and non-quantum execution resources.
FIGs.3, 8-9, 11, and 13A-13B are objected to as failing to comply with 37 CFR 1.84(p)(5) for including the following reference characters not mentioned in the description: 301A, 304Q, 822, 903, 904, 1102, and 1351.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
In paragraph [0027], number 152.
The drawings are objected to because of the following minor informalities:
In FIG.2, box 204A, replace “FPSIMD” with --FP/SIMD-- to match the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) and/or amendment to the specification are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets 

Claim Objections
Claim 1 is objected to because of the following informalities:
In line 3, insert --to decode-- after “and”.
In line 5, insert --the-- after “and”.
In line 6, insert --and-- after the semicolon.
In the 3rd to last line, insert a comma after “and”.
In the 3rd to last line, delete “then”.
Claim 2 is objected to because of the following informalities:
In line 3, insert --quantum-- after “first”.
Claims 5-6, 17-18, and 29-30 are objected to because of the following informalities:
It is recommended that applicant replace each instance of “two qubit” with --two-qubit-- (i.e., insert hyphen between the words).  This is grammatically appropriate since “two-qubit) is a compound adjective that describes the instruction.
Claim 13 is objected to because of the following informalities:
In line 7, replace “wherein” with --and,--.
In line 8, delete “then”.
In the last line, insert --quantum-- before “instruction”.
Claim 14 is objected to because of the following informalities:
In line 3, replace “a” with --the--.
Claim 25 is objected to because of the following informalities:
In the 3rd to last line, replace “wherein” with --and,--.
In the 2nd to last line, delete “then”.
In the last line, insert --quantum-- before “instruction”.
Claim 26 is objected to because of the following informalities:
In line 3, replace “for a” with --for the--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Such claim limitation(s) and its/their interpretation(s) is/are as follows:
In claim 10, “a codeword triggered pulse generation (CTPG) unit to generate one or more analog pulses to…in response to receipt of the first codeword.”  Per paragraphs [0044] and [00129], this is interpreted as a digital-to-analog converter circuit, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8, 10, 19-22, and 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 7, “the quantum processor”.
In claim 10, line 1, “The processor of claim 9”.  This could refer to either the processor of claim 1, or the quantum processor of claim 9, line 4.
In claim 10, last line, “the first codeword”.
In claim 19, “the quantum processor”.
In claim 20, both instances of “the quantum index generation circuitry”.
In claim 20, “the decoder”.
In claim 21, “the quantum processor”.
In claim 22, “the first codeword”.
In claim 31, “the quantum processor”.
In claim 32, both instances of “the quantum index generation circuitry”.
In claim 32, “the decoder”.
In claim 33, “the quantum processor”.
In claim 34, “the first codeword”.
Claims 8, 20, 22, 32, and 34 are rejected due to their dependence on an indefinite claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 25-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter.  Specifically, the broadest reasonable interpretation of “machine-readable medium” covers transitory signals, which are non-statutory.  To overcome this rejection, applicant should insert --non-transitory-- before "machine-readable medium".  Such an amendment is not considered new matter.  See the "Subject Matter Eligibility of Computer Readable Media" memo dated January 26, 2010 (OG Cite: 1351 OG 212; OG Date: 23 Feb 2010).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-7, 9-10, 13-19, 21-22, 25-31, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Tannu et al., “Taming the Instruction Bandwidth of Quantum Computers via Hardware-Managed Error Correction”, October 2017, pp. 679-691, in view of the examiner’s taking of Official Notice.
Referring to claim 1, Tannu has taught a processor comprising:
a) a decoder to decode quantum instructions to generate quantum microoperations (uops) (see Figure 8(c));
b) Tannu has not taught a decoder to decode non-quantum instructions to generate non-quantum uops.  However, from section 2.2, a host exists to offload quantum instructions to the quantum computer.  The host inherently executes host instructions.  Furthermore, a non-quantum processor that decodes its instructions into uops is well-known and accepted in the art.  This allows for simpler assembly programming since fewer instructions may be used.  Compilation may also be simplified because a high-level language program would need to be broken down into fewer instructions (the decoder would further break it down).  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tannu to include a decoder to decode non-quantum instructions to generate non-quantum uops;
c) Tannu, alone or as modified, has further taught execution circuitry to execute the quantum uops (see Figure 8(a), which includes a quantum execution unit) and non-quantum uops (see the host of Figure 3, which includes inherent execution circuitry);
a corrective sequence data structure to identify and/or store corrective sets of uops for one or more of the quantum instructions (see Figure 8(c) and note the QECC uop table, which stores quantum error correction uops);
e) Tannu has further taught wherein the decoder is to query the corrective sequence data structure upon receiving a first quantum instruction to determine if one or more corrective uops exist and if the one or more corrective uops exist, then to submit the one or more corrective uops for execution by the execution circuitry (see Figures 8(a) and (c).  Basically, when a QECC instruction enters the MCE and is decoded, it is determined that there is at least one corrective uop in the QECC uop table.  This at least one uop is output to the address decoder and ultimately to the execution circuitry).
Referring to claim 2, Tannu, as modified, has taught  the processor of claim 1 wherein the corrective sequence data structure comprises a table having a plurality of entries, wherein a first entry is to be identified for the first instruction (from section 4.4, there are multiple uops in the QECC table.  Each uop is in its own entry, and at least one entry is identified for a quantum instruction).
Referring to claim 3, Tannu, as modified, has taught the processor of claim 2 but has not taught wherein each entry in the table specifies a set of one or more uops to implement a spin echo operation on an associated one or more qubits.  However, a spin echo operation is a known quantum error correction operation that refocuses spin magnetization.  It would have been obvious to try any error correction type in Tannu.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tannu such that each entry in the table specifies a set of one or more uops to implement a spin echo operation on an associated one or more qubits.
Referring to claim 4, Tannu, as modified, has taught the processor of claim 1 wherein the corrective sequence data structure comprises microcode storage and the one or more corrective uops are encoded in microcode (see Figure 8(c)).
Referring to claim 5, Tannu, as modified, has taught the processor of claim 1 wherein the first quantum instruction comprises a logical two qubit instruction to perform an operation on a pair of qubits (each instruction corresponds to a uop in the table that includes one address to address one qubit.  However, from sections 4.3-4.4, this uop is paired with uops for every other uop in VLIW fashion.  Thus, the combination of uops perform operations on all qubits, including any given two (pair of) qubits.  As such, any given quantum instruction is a two-qubit instruction because it results in performing an operation on two or more qubits).
Referring to claim 6, Tannu, as modified, has taught the processor of claim 5 wherein the two qubit instruction identifies a first qubit and a second qubit which require different correction pulses, and wherein the different correction pulses are encoded in the one or more corrective uops (it is inherent that any two qbits can be in a different state and thus require different corrections.  The different pulses are shown in Figure 8(b)).
Referring to claim 7, Tannu, as modified, has taught the processor of claim 6 further comprising: quantum index generation circuitry to generate first and second index values to identify the first and second qubits, respectively, within the quantum processor (see the address decoder in Figure 8(a) and (c).  This is index circuitry which generates index values based on the uop addresses and identifies the corresponding qubits).
Referring to claim 9, Tannu, as modified, has taught the processor of claim 1 further comprising: execution circuitry to execute the one or more corrective uops (see sections 4.3-4.4 and note execution of corrective uops via inherently circuitry); and a classical-quantum (C-Q) interface to couple the execution circuitry to a quantum processor, the C-Q interface comprising digital-to-analog circuitry to generate analog signals to manipulate a current state of one or more qubits of the quantum processor in response to execution of the one or more corrective uops (see the arbitrary waveform generator (AWG) of Figure 8(a), section 4.3, and the paragraph under Figure 4.  Basically, the AWG takes digital signals and converts them to analog signals to manipulate the qubits to carry out operations indicated by the quantum instructions).
Referring to claim 10, Tannu, as modified, has taught the processor of claim 9 wherein the digital-to-analog circuitry of the C-Q interface comprises a codeword triggered pulse generation (CTPG) unit to generate one or more analog pulses to control the one or more qubits in response to receipt of the first codeword (again, see the AWG, which is a D to A converter.  Per the 112(f) interpretation of the claimed unit, this corresponds to applicant’s disclosed D to A converter).
Claims 13-19, 21-22, 25-31, and 33-34 are rejected for similar reasons as claims 1-7, 9-10, 1-7, and 9-10, respectively.
Allowable Subject Matter
Claims 8, 11-12, 20, 23-24, 32, and 35-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In the case of each dependent claim objected to for allowability, the prior art of record 
.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hilton et al., has taught the coupling an interaction of a classical computer and a quantum 
computer to cooperate to carry out processing.
Tsugai has taught using spin echo to return a quantum bit to its state prior to dissipation.
Balensiefer et al., has taught “An Evaluation Framework and Instruction Set Architecture
for Ion-Trap based Quantum Micro-architectures”, including a compiler that takes in assembly code from a source compiler and an error correction strength level and outputs assembly with error correcting constructs (see section under FIG.3).
Fu et al., has taught “A Heterogeneous Quantum Computer Architecture”, including a 
quantum-classical interface and translation to uops (see FIG.5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/David J. Huisman/Primary Examiner, Art Unit 2183